 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   FRANK WELLS,                                      No. 1:17-cv-01240-DAD-EPG (PC)
12                      Plaintiff,
13           v.                                        ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS
14   ROSA GONZALES,
                                                       (Doc. No. 90)
15                      Defendant.
16

17           Plaintiff Frank Wells is a state prisoner proceeding pro se and in forma pauperis in this

18   civil rights action under 42 U.S.C. § 1983. This matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On April 6, 2018, the assigned magistrate judge screened plaintiff’s complaint and issued

21   findings and recommendations recommending that plaintiff’s claim for intentional infliction of

22   emotional distress be dismissed and that this action proceed on all of plaintiff’s remaining claims.

23   (Doc. No. 8 at 2.) The undersigned adopted the findings and recommendations on July 18, 2018.

24   (Doc. No. 10.) On July 22, 2019, plaintiff filed a request for leave to amend and a proposed first

25   amended complaint. (Doc. No. 48.) Additionally, on August 5, 2019, plaintiff filed a motion

26   requesting that the court issue an order directing the California Department of Corrections and

27   Rehabilitation to return plaintiff’s personal property because he could not comply with the court’s

28   /////
                                                      1
 1   order requiring that he respond to defendant’s request for production of documents. (Doc. No.

 2   51.)

 3             On March 13, 2020, the magistrate judge issued findings and recommendations

 4   recommending that plaintiff’s request for leave to amend be denied on several grounds and that

 5   plaintiff’s motion to for an order requiring the California Department of Corrections and

 6   Rehabilitation to return his personal property be denied as moot. (Doc. No. 90.) The findings

 7   and recommendations were served on plaintiff and contained notice that any objections thereto

 8   were to be filed within fourteen (14) days of service. (Id. at 8.) To date, no objections to the

 9   pending findings and recommendations have been filed, and the time in which to do so has now

10   passed.

11             In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

12   de novo review of this case. Having carefully reviewed the file, the court finds the findings and

13   recommendations to be supported by the record and proper analysis.

14             Accordingly:

15             1.     The findings and recommendations issued on March 13, 2020 (Doc. No. 90) are

16                    adopted in full;

17             2.     Plaintiff’s motion for leave to amend (Doc. No. 48) is denied; and

18             3.     Plaintiff’s motion to produce property (Doc. No. 51) is denied as moot.

19   IT IS SO ORDERED.
20
        Dated:       March 30, 2020
21                                                         UNITED STATES DISTRICT JUDGE

22

23

24

25

26
27

28
                                                       2
